PER CURIAM.
We are confronted again with an appeal from an order granting a new trial which failed to include a statement by the trial judge of any ground or grounds upon which such order was based, as required by statute and court rule (§ 59.07(4) Fla.Stat., F.S.A., rule 2.8(f) F.R.C.P., 31 F.S.A.). The absence of grounds in the order requires reversal. See Ebersole v. Tepperman, Fla.1953, 65 So.2d 564; Means v. Douglas, Fla.App.1959, 110 So.2d 88; Fulton v. Poston Bridge & Iron, Inc., Fla.App.1960, 122 So.2d 240; Gaskill v. Montague, Fla.App.1961, 128 So.2d 420; Ponte v. Lattin, Fla.App.1961, 135 So.2d 260; Morton v. Staples, Fla.App.1962, 141 So.2d 806; Hammett v. Lyte Lyne, Inc., Fla.1950, 150 So.2d 235. The order for new trial is reversed, and the cause is remanded to the circuit court with directions to reinstate the verdict and judgment.
Reversed and remanded with directions.